  8:99-cv-00315-JFB-MDN Doc # 547 Filed: 06/14/21 Page 1 of 1 - Page ID # 3754


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

WILLIAM SCHNEIDER, DAVID
SCHWANINGER, and DEWANE SPILKER,
                                                                8:99CV315
                     Plaintiffs,

       vs.                                                        ORDER

UNITED STATES OF AMERICA,

                     Defendant.


      This matter comes before the Court on the parties’ Notice and Stipulation of Dismissal

(Filing No. 546). The Court being advised in the premises finds that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to bear their own costs and attorneys’ fees.




      Dated this 11th day of June, 2021.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
